Citation Nr: 0604666	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the amount of $566.64.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (the Committee) of the 
Manchester, New Hampshire, VA Regional Office (RO), which 
granted a petition for waiver of recovery of an overpayment 
of VA pension benefits in the amount of $773.00 and denied a 
petition for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $2,310.00, on the basis 
that the waiver request was untimely.

The veteran testified at a Travel Board Hearing (TBH) at the 
RO in August 2002 regarding the timeliness of his petition 
for waiver of the overpayment.  A transcript of that hearing 
has been associated with the veteran's claims folder.  A 
November 2002 Board decision found the veteran's waiver 
request to have been timely and remanded the claim to the RO 
to adjudicate the issue on the merits.  

In a February 2003 decision, the Committee again granted a 
partial waiver, waiving $1,743.36, and denying a waiver of 
$566.64.  The veteran continues to petition for a waiver of 
this amount.  The veteran testified at a TBH at the RO before 
the undersigned in March 2005 regarding the merits of his 
petition for wavier of the overpayment of $566.64.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.  


FINDINGS OF FACT

1. An August 2000 decision by the Committee found that an 
overpayment of $3,083.00 was created.  The overpayment at 
issue was created due to the veteran's purported failure to 
report his complete SSA income, income and interest income on 
his income verification reports from 1996 to 1999.  The 
Committee granted a petition for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $773.00 
and denied a petition for waiver of recovery of an 
overpayment of VA pension benefits in the amount of 
$2,310.00.

2.  In a February 2003 decision, the Committee again granted 
a partial waiver, waiving $1,743.36, and denying a waiver of 
$566.64.
 
3.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.
 
4.  The veteran was at fault in the creation of the 
overpayment of improved pension benefits in the amount of 
$566.64 by failing to notify the VA of complete income from 
1996 to 1999; this inaction was the primary cause of the 
overpayment.
 
5.  The VA bears no fault in the creation of the debt in this 
case.

6.  The veteran has a negative net worth.  The veteran's 
monthly expenses equal his monthly income and he has medical 
bills to pay.  He is in poor health.  An action to compel the 
repayment of this debt would cause undue financial hardship.

7.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

8.  Compelling repayment of the debt would not nullify the 
objective for which benefits were intended, as the veteran is 
no longer receiving VA benefits.

9.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The recovery of the overpayment of improved pension benefits 
in the calculated amount of $566.64 would be against the 
principles of equity and good conscience, and therefore, 
recovery of the overpayment is waived.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of improved pension benefits 
since March 1996.  On his application in February 1996, he 
stated that he had no income.  In April 1996, the veteran 
submitted an income verification report which revealed that 
he received interest income of $980.00.  In June 1996, the 
veteran stated that he was in receipt of Social Security 
Administration (SSA) disability benefits of $576.00 per 
month.  Later that month, the RO reduced the veteran's 
pension to reflect the newly-reported income.  

Improved pension by statute provides for maximum income 
levels under which eligibility is based and this amount is 
offset by annual income of the recipient minus any accepted 
unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new annual rate of 
countable income on the effective date of the change in the 
annual rate of income, and dividing the remainder by 12. 38 
C.F.R. § 3.273 (2005).

In an income verification report received in February 2000, 
the veteran stated that his monthly income for 1999 consisted 
of $632.50 in SSA benefits, $331.44 in income, and $64.46 in 
interest income.  In a letter dated in March 2000, the RO 
informed the veteran that his award of VA improved pension 
benefits was retroactively terminated effective February 1, 
1999, based on verification of his income.

In an August 2000 decision, the Committee found that an 
overpayment of $3,083.00 was created.  The committee granted 
a petition for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $773.00 and denied a 
petition for waiver of recovery of an overpayment of VA 
pension benefits in the amount of $2,310.00.  In a February 
2003 decision, the Committee again granted a partial waiver, 
waiving $1,743.36, and denying a waiver of $566.64.

It appears that the overpayment at issue in this appeal was 
created due to the veteran's purported failure to report his 
complete SSA income, income and interest income on his income 
verification reports from 1996 to 1999.  The original 
overpayment was $3,083.00, and the Committee has already 
waived most of the overpayment.  However, an overpayment of 
$566.64, still remains at issue.  The veteran does not 
contend otherwise.

A grant or denial of a waiver presupposes the propriety of 
the creation of the indebtedness in the first instance.  See 
Donovan v. West, 11 Vet. App. 481 (1998).

If the appellant asserts the invalidity of the debt, the 
matter of whether the overpayment was properly created must 
be addressed before a claim for waiver of an overpayment may 
be adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434- 
435 (1991); see VAOGCPREC 6-98.

The evidence of record shows that the veteran is not 
disputing the validity of the creation of the overpayment of 
VA compensation benefits.  Rather, he has limited his appeal 
to the issue of waiver of overpayment of pension benefits 
under principles of equity and good conscience.  Therefore, 
the issue in this case is limited to the request for waiver.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board observes that the 
Committee made a specific determination in that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment, the Board agrees with the 
Committee's finding, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a).  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith.  The veteran's failure to 
report correctly certain information on his original 
application for benefits led to the creation of the 
overpayment, but such actions do not automatically preclude 
the waiver of the recovery of the overpayment that was 
consequently established by such failure.  The Board has 
determined that waiver of the recovery of the overpayment is 
not precluded under the provisions set forth in 38 U.S.C.A. § 
5302(a).

Therefore, the issue now is whether the evidence establishes 
that recovery of the indebtedness would be against equity and 
good conscience, in which case recovery of that overpayment 
may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions 
of the debtor contribute to creation of 
the debt.

2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 
544 (1994) (In the evaluation of whether equity and good 
conscience necessitates a favorable waiver decision, the 
Board must consider all the specifically enumerated elements 
applicable to a particular case; however, the list of 
elements contained in the regulation is not all inclusive.

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of veteran 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, the veteran failed to report 
complete SSA income, income, and interest income for the 
period from 1996 to 1999.  As a result, the Board must 
conclude that this failure was the significant reason for the 
creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the veteran does not allege that 
the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the veteran against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the veteran.

As to the third element of undue financial hardship, the 
veteran asserts that repayment of the indebtedness in this 
case would result in financial hardship.  He maintains that 
repayment of the debt would result in hardship due to his 
very limited income, age, and medical problems, including the 
residuals of a coronary artery disease, generating 
unreimbursed medical expenses.  In this regard, the veteran 
has submitted a Financial Status Report in May 2000.  He 
maintains that he had a negative net worth, total assets of 
$1350.00 and total debts of $1427.00.  Moreover, his monthly 
net income was $906.00, and that his monthly expenses equaled 
his income.  The Board notes that there were no expenses 
listed for unreimbursed medical bills or clothing.  In 
addition, he only listed miscellaneous living expenses of 
$12.00.  With respect to the element of undue financial 
hardship, the Board notes that the pertinent regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  In light of his expenses, which 
appear to be incomplete and quite minimized, equalling his 
monthly income, as well as his poor health; the Board finds 
that compelling repayment would result in undue financial 
hardship.

The Board notes that the fourth, fifth and sixth elements 
also preponderate against the veteran's claim.  Recovery of 
the benefits would not nullify the objective for which 
benefits were intended, as the veteran no longer receives VA 
benefits.  A waiver of the indebtedness would result in an 
unjust enrichment to the veteran in that he did receive 
benefits to which he was not entitled.  Finally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred legal obligation in reliance of the benefit.  
Standing alone, these elements are not felt to be of such 
importance in this case as to warrant a denial of waiver.  

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the veteran 
in light of the undue financial hardship that repayment would 
cause the veteran.  Based on the Board's review of the undue 
hardship element pertaining to the principle of equity and 
good conscience, as set forth in 38 C.F.R. § 1.965(a), the 
Board is persuaded that the Government should forgo its right 
to collection of the indebtedness in this instance.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  The 
Board finds that when all of the elements are weighed in this 
case, the preponderance of the evidence is for the veteran's 
claim.  38 U.S.C.A. § 5107.  Waiver of recovery of the 
overpayment of nonservice-connected pension benefits in the 
amount of $566.64 is in order.  38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.963(a), 1.965(a).


ORDER

The appeal is granted and recovery of a $566.64 overpayment 
is waived.



____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


